Citation Nr: 0534910	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  00-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from August 1971 to June 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

This case has previously come before the Board.  In November 
2002, the Board reopened the claim for service connection for 
PTSD and remanded the issue of service connection for PTSD to 
the agency of original jurisdiction (AOJ).  In June 2004, the 
Board remanded the case to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The veteran was afforded a hearing before a hearing officer 
at the RO in July 2000.  A transcript of the hearing has been 
associated with the claims file.  


FINDING OF FACT

The veteran's symptoms do not meet the criteria for PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in September 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the September 
2004 notice, the August 2005 supplemental statement of the 
case issued constituted subsequent process.  The veteran has 
not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Factual Background

Copies of service medical records are negative for a 
diagnosis of PTSD.  The January 1971 service entrance 
examination report shows psychiatric examination was normal.  
On the accompanying medical history, he indicated he had or 
had had frequent trouble sleeping and depression or excessive 
worry.  He denied having or having had nervous trouble of any 
sort.  The records show that the veteran was treated in July 
1973 for complaints of vomiting.  The treatment report notes 
that, evidently, there had been much emotional stress related 
to his work hours.  The examiner explained the psychic nature 
of vomiting, noting pain was nerve irritation.  Valium was 
prescribed and he was placed on light duty.  The May 1975 
separation examination report shows that psychiatric 
examination was normal.  

In a January 1994 letter, the veteran's private counselor, S. 
W., M.Ed., stated that he had been counseling the veteran for 
PTSD for the past several weeks.  S. W. noted the veteran's 
description of a traumatic event during service, when the 
aircraft carrier on which the veteran served was accidentally 
rammed by a munitions ship.  The veteran, along with the rest 
of the engine room crew, was on lock down for seven and a 
half hours while the ships were being moved apart.  S. W. 
stated the veteran suffered from all the classic symptoms of 
PTSD, to include anger, rage, sleeplessness, inability to 
have intimate relationships, nightmares, depression, 
hyperalertness, terror, and trauma.  In a separate letter, 
also dated in January 1994, S. W. noted that on the veteran's 
very first visit, his emotional condition was diagnosed as 
chronic, severe PTSD.

On VA examination in January 1994, the examiner noted the 
appellant's complaints of PTSD symptoms, to include anger, 
sleep disturbance, depressed mood with suicidal ideation, 
mistrust of authority, impaired intimacy, and a history of 
alcohol abuse.  No diagnosis was entered.  

In a January 1998 response, the Center for the Research of 
Unit Records (CRUR) unit records for the ship on which the 
veteran served confirmed that the veteran's ship collided 
with another ship in June 1972.  Casualty reports confirmed 
that the crewman identified by the veteran was reported dead 
as the result of being lost overboard in September 1972.

In a July 1998 letter from the veteran's wife, she stated 
that she met the veteran in 1980.  She described in detail 
the veteran's behavior, stating that he had PTSD, and added 
that PTSD was caused by service in Vietnam.

In correspondence received in July 1998, the veteran 
described being haunted by the face of a fellow shipmate who 
was killed on the flight deck.  He also described the fear he 
felt being on lock down below decks when the ship on which he 
was serving collided with another ship.

On VA examination in November 1998, the examiner noted that 
the claims file was reviewed.  The veteran reported a history 
of difficulty getting along with people.  He added that he 
did not like being around other people, and that he had taken 
a 12-week anger management class in 1996 on a judge's Order 
following a charge of domestic violence.  He related his 
experiences in service, including the collision with the ship 
in service, and the death of his fellow shipmate.  

On examination, the examiner noted the veteran was quite 
obsessive in blaming the military for his current 
circumstances, previous difficulties, and lack of success.  
Results of psychiatric testing indicated that the veteran was 
prone to significantly overstate his problems.  It was noted 
that malingering clearly appeared to be substantiated.  The 
pertinent impressions were:

Axis I: 	Cannabis Dependence and Malingering
Axis II: 	Histrionic personality disorder
Axis IV 	Unemployment, conflict with family members, and 
some likelihood of abuse of others. 

Records obtained from the Veteran's Outreach Center show that 
he was initially seen in May 1991 after he had been told by a 
judge to go to an anger management program.  The veteran 
reported a history of sleep problems since Vietnam.  The 
assessments included numerous stressors impacting his life 
resulting symptoms of anger and depression and clinical 
depressions secondary to back problems.  In March 1997, he 
was referred for counseling for PTSD.  The record notes the 
veteran stated that he wanted to see an M.D. who would say 
that he had PTSD so that he could get his claim adjudicated.  
The assessment was that veteran wants support for his PTSD 
claim, and he was referred to his service officer.

VA outpatient treatment records, dated from April 1996 to 
February 2001, reflect the veteran's complaints of PTSD 
symptoms.  A July 1996 record notes a diagnosis of PTSD.  In 
March 1997, the veteran reported bad dreams, poor sleep and 
decreased intimacy.  He described firing on the enemy in 
Vietnam with his buddies being killed.  The assessment was 
PTSD symptoms.  In July 1998, he complained of increased 
anxieties, nightmares, flashbacks and anger problems after 
seeing "the wall."  The assessment was recurrent PTSD 
symptoms.  In a September 1999 psychology note, the veteran 
complained of numerous symptoms of PTSD.  He was noted to be 
extremely angry at the government for "cheating" him of his 
deserved disability benefits related to PTSD.  The examiner 
noted that the veteran seemed quite invested in the victim 
role, with righteous indignation, and rage.  The plan was to 
refer him to anger management.

In a May 1999 letter from the School District, the school 
psychologist and Director of Special Services stated that the 
veteran demonstrated a good balance as an advocate for the 
welfare of children.  The letter notes that veteran had been 
a model parent in his communication follow up with the school 
concerning his own children, keeping the school informed of 
variables that could impact his children's livelihood and 
education.  In addition, the letter notes that the veteran 
was most objective in his follow through with either 
academics or discipline needs or issues.  The Director noted 
that in addition to caring for his own children, he had 
become a "safe place" for other students that were in 
either real or perceived stress.  The Director reiterated 
that the veteran's balance and objectivity in dealing with 
thorny issues was a key to his success as an advocate and 
support base.  

In a May 1999 letter from the school Principal, the veteran 
was noted to be a minor and major league coach for several 
years.  The letter notes that he had been instrumental in 
raising money for the school district.  

At a July 2000 personal hearing, the veteran described the 
events that occurred in service and his symptoms of PTSD.  He 
claimed PTSD was a result of these stressors.  Transcript 
(2002). 

An August 2000 VA treatment record notes test results in 
October 1998 were grossly invalid for reasons of over 
reporting.  The examiner noted the veteran's performance on 
the test of memory malingering in October 1999 were not 
consistent with any known neurologic or psychiatric diagnosis 
other than malingering.  VA treatment records, dated in 
November 2000, note that the veteran's presentation and 
consistent pattern of exaggerated test results created 
significant doubt as to the veracity of his self-report of 
signs and symptoms associated with PTSD.  A test of memory 
malingering was noted to indicate that he did not put forth 
his best effort.  The examiner stated that the result added 
more evidence to the hypothesis that the veteran was creating 
or exaggerating some or all of his symptoms and complaints.  
No diagnosis of PTSD was noted.  A January 2001 treatment 
record notes the appellant expressed an interest in enrolling 
in a PTSD program.  The assessment was anxiety disorder, not 
otherwise specified.

Records were obtained from the Social Security Administration 
(SSA).  The records show that the determination of disability 
was based on a back disorder.

On VA examination in March 2001, the examiner noted the 
claims file was reviewed.  The veteran described his 
stressors in service, including the collision between his 
vessel and another.  He explained that he was forced to 
remain at his duty station during the incident, and that when 
one of the propellers fell off the vessel he had to quickly 
throttle down in order to prevent a disaster.  He added that 
soon after this, a fellow sailor and friend jumped overboard 
and committed suicide.  He complained of nightmares, 
flashbacks, inability to be around people, avoidance of 
things that might remind him of the ship collision in 
service, depressed mood, problems concentrating, suicidal 
ideation, fatigue, irritability, and checking the security of 
his house frequently.  The examiner noted that psychological 
testing suggested the veteran was substantially exaggerating 
his symptoms.  The examiner concluded that based on the 
veteran's symptoms, which were noted to be contradictory and 
not consistent with what was known about PTSD, the veteran 
did not meet the diagnostic criteria for a diagnosis of PTSD.  

A January 2004 VA treatment record notes his PTSD symptoms 
remained about the same.  An April 2004 VA treatment record 
reflects the veteran's complaints of being depressed and 
upset with an incident at home, noting that he had kicked his 
son's friend in the face and tried to choke him in his sleep.  
He stated that he had had two dissociative episodes, at which 
time he had no control and was frightened.  The assessment 
was, "Have recurrent PTSD symptoms and getting more intense, 
making him more dysfunctional."  

On VA examination in November 2004, the examiner noted the 
veteran's claim file was extensively reviewed in conjunction 
with the examination.  The examiner stated that the veteran 
was not considered to be a reliable informant, noting that 
his symptom report, as well as the focus of his trauma had 
varied from assessment to assessment.  The examiner further 
noted that when queried about the endorsement of questions 
relating to having experienced a traumatic stressor, the 
veteran referred to notes that he had brought with him and 
mentioned seeing starving children in the Philippines, and of 
resentment about the death of a fellow serviceman.  The 
examiner noted that on psychological testing, the veteran's 
score was comparable to scores obtained in a reference group 
of Vietnam veterans diagnosed with combat-related PTSD.  The 
examiner stated that the instrument used had no validity 
scale, and that based on the veteran's performance on other 
testing, it was too likely to represent an exaggeration or 
over reporting of symptoms.  The examiner stated the 
following:

Although, the veteran has long been 
treated for anxiety and depression, 
establishing a diagnosis of 
posttraumatic stress disorder and 
finding a nexus between the symptoms he 
reports and his military experiences 
remain problematic for a number of 
reasons.  

A comparison of the veteran's self 
report to that of others on a variety of 
objective measures had shown a 
consistent pattern of over reporting or 
embellishing symptoms.  This pattern was 
noted as early as 1991 in the context of 
physical therapy and again later when 
his primary complaint was memory 
problems and subsequently in personality 
testing related to his claimed problems 
with posttraumatic stress disorder.  
Thus in three different settings, the 
veteran appeared to exaggerate symptoms 
when issues of secondary gain were 
involved.  His self-report, therefore, 
is thought to be highly questionable.  

The veteran's psychiatric complaints 
related to his military experience 
became a focus of concern many years 
after the claimed stressors.  While not 
unheard of, this is not the most common 
pattern.  It is further worth noting 
that the veteran's claimed stressor took 
place on board ship, yet he subsequently 
worked as a commercial fisherman in 
Alaska.  This choice of employment runs 
contrary to characteristics of PTSD that 
involve avoidance of situations or 
stimuli reminiscent of the original 
trauma.  Further the veteran attributes 
all of his problems to events that took 
place in military service and claims no 
problems whatsoever related to a post 
military incident in which he was burned 
in a propane explosion on board a 
fishing vessel and had to jump 
overboard.  Even in the aftermath of 
this trauma, he returned to fishing.  

Many of the veteran's symptoms could be 
better accounted for by longstanding 
characterological traits and/or the 
existence of a sleep disorder such as 
sleep apnea (awakens gasping for breath) 
or REM sleep behavior disorder (reports 
of getting out of bed going to porch and 
hanging over a railing during a dream).  

His objective situation and reliability 
as an informant have not changed since 
the previous assessment.  The veteran 
has been assessed by Mental Health 
professionals on a number of occasions 
and a diagnosis of PTSD has never been 
supported when the assessment has been 
comprehensive in nature.  This is true 
for the two preceding Compensation and 
Pension exams on this issue as well as 
the assessment related to participation 
in the veteran's trauma recovery program 
at the [] VA Medical Center.  

The only new clinical evidence contained 
in the veteran's claim's file is 
psychiatrist notes giving a diagnosis of 
PTSD but devoid of specific details 
supporting this diagnosis.  These notes 
do not indicate the stressor in which 
the problems are presumed to originate.  
His treating psychiatrist is likely to 
maintain the PTSD diagnosis in treatment 
notes in the future.  In his role as a 
treating provider, he is unlikely to 
spontaneously do a rigorous diagnostic 
assessment but will continue to attempt 
to treat the problems with which the 
veteran presents.  Unless or until 
another Mental Health professional 
carries out a complete assessment in 
conformity with DSM IV diagnostic 
criteria, future references to PTSD in 
psychiatric treatment notes should not 
be considered "new evidence."  
Further[,] given the veteran's history 
of embellishing symptoms and the 
prominent role he gives to problems with 
sleep, it would be reasonable to 
reassess the veteran only after he has 
undergone an over[night] sleep study at 
a sleep lab to rule out a primary sleep 
disorder.  

The pertinent diagnoses were:

Axis I:	Anxiety disorder, not otherwise specified.  Rule 
out mood disorder secondary to sleep disorder.  
Axis II:	Personality disorder, not otherwise specified.  
Schizotypal and cluster B traits

In correspondence received in October 2004, L. L. noted that 
he had known the veteran for eight years.  L. L. stated that 
he and the veteran talked on the phone during the time of 
their flashbacks and nightmares, sometimes staying up all 
night crying and remembering those they left behind.  

In an October 2004 letter, the veteran's daughter stated that 
she had witnessed nightmares the veteran had had since 
returning from service aboard ship in Vietnam.  She stated 
that the veteran had been diagnosed with PTSD and that, "all 
of us" had been diagnosed with secondary PTSD.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability or was 
incurred or aggravated in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002).

Next, the Board notes that in this case, the veteran filed 
his claim in regard to PTSD in May 1996.  During the appeal, 
the provisions of 38 C.F.R. § 3.304(f) were revised.  The 
earlier criteria required a clear diagnosis of PTSD, while 
the criteria effective in June 1999 requires a diagnosis in 
accordance with 38 C.F.R. § 4.125(a).  The veteran has been 
advised of the evidence necessary to substantiate the claim 
under both criteria, and specifically that in either case, 
the evidence must show a diagnosis of PTSD, evidence of an 
in-service stressor and a link between PTSD and an in-service 
stressor.  

In this case, the appellant's symptoms do not meet the 
criteria for a diagnosis of PTSD.  In light of the Board's 
finding that the appellant's symptoms do not meet the 
criteria for a diagnosis of PTSD, further discussion 
regarding stressors.  

The Board notes there is both positive and negative evidence 
that must be weighed.  Initially, the Board notes that while 
the veteran indicated that he had sleep difficulty and 
depression or excessive worry at service entrance, and he was 
noted to have some emotional problems during service, there 
is no in-service diagnosis of PTSD and emotional problems 
were due to his employment.  Regardless, at separation, 
psychiatric examination was normal.  

The issue in regard to whether the veteran's symptoms meet 
the criteria for a diagnosis of PTSD requires competent 
evidence.  To the extent that the appellant has reported 
symptoms of PTSD, the Board notes that the veteran is 
competent to report his symptoms; however, he is not a 
medical professional and neither his statements nor other lay 
statements constitute competent in regard to a diagnosis of 
PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) 
(lay persons are not competent to offer evidence that 
requires medical knowledge).  Equally important is the fact 
that competence and credibility are to be distinguished.  The 
November 1998 VA examiner stated that the veteran was prone 
to overstate problems.  Malingering was noted in 1998 and 
1999.  The March 2001 VA examiner stated that the appellant's 
symptoms were contradictory and not consistent with a 
diagnosis of PTSD.  The November 2004 VA examiner 
unequivocally concluded that the veteran was not reliable, 
noting that his symptom report and focus of trauma varied 
from assessment to assessment, that his actions were contrary 
to characteristics of PTSD, and that he embellished, 
exaggerated, and over reported his symptoms.  The Board finds 
that the appellant is not credible.  Further, medical 
opinions based upon reliable evidence is equally unreliable.  

To the extent that the veteran's counselor attributed a 
diagnosis of PTSD to combat, as noted, the veteran did not 
engage in combat in Vietnam.  In fact, that examiner did not 
cite any stressor reported by the veteran that was, in fact, 
a combat related stressor.  The Board rejects the counselor's 
assertion that serving aboard ship is serving in a combat 
zone.  That examiner's diagnosis, as well as diagnoses 
entered by other examiners, is based upon the veteran's 
reported history, and/or the examiners did not have benefit 
of the claims file.  The Board notes that the veteran's 
reported history is not transformed into competent medical 
evidence simply because it has been recorded by a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In 
addition, some opinions of record regarding a diagnosis of 
PTSD are conclusory.  The Court has established that a mere 
statement of opinion, with out more, does not provide 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The Board notes 
that while a January 2001 VA treatment record notes he was 
enrolling in a PTSD program, the diagnosis was anxiety 
disorder, not PTSD, and a mere referral for PTSD counseling 
in March 1997 does not establish a diagnosis of PTSD that 
meets the criteria contained in 38 C.F.R. § 4.125(a).  

The Board finds more probative, the thorough and well-
reasoned opinions of the November 1998, March 2001, and 
November 2004 VA examiners.  Those examiners reviewed the 
claims file and determined that the veteran's symptoms did 
not meet the criteria for a diagnosis of PTSD.  Rather, the 
veteran's reported signs and symptoms were contradictory to a 
diagnosis of PTSD.  The Board notes that while the veteran 
has denied having any hobbies or activities, letters from the 
school Principal and school psychologist note the veteran was 
a model parent, had been a coach for several years, handled 
thorny situations with balance and objectivity, and 
participated in fund raising activities.  Regardless, the 
November 2004 examiner specifically stated the veteran did 
not have PTSD, and that his symptoms were better accounted 
for with a diagnosis of anxiety disorder, secondary to sleep 
disorder, and a personality disorder.  The 2004 report is 
remarkably detailed.  Furthermore, while establishing that 
the veteran does not have PTSD, the examiner attacked the 
validity of the opinions that reach such a diagnosis.  The 
opinion is thorough, consistent with the record, and 
convincing.  The evidence establishes that the veteran's 
symptoms do not meet the criteria for a diagnosis of PTSD.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently the benefits 
sought on appeal are denied.








ORDER

Service connection for PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


